DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/27/2022 is acknowledged.
Claims 1, 4-5, 7, 9-10, 12-13, and 15 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Response to Amendments
Amendments filed on 5/27/2022 are entered for prosecution. Claims 1-16 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email authorization from Raymond B. Persino (Reg. No.: 58,082) on 6/17/2022.

	The application has been amended as follows:
	In the claim:

1.	(Currently Amended) A method for handling cell selection in a wireless communication system, the method comprising:
detecting, by a user equipment (UE), a plurality of neighboring cells having a signal strength better than a serving cell;
acquiring, by the UE, a system information block (SIB) message from each of the detected plurality of neighboring cells;
determining, by the UE, at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB messages; 
in a case in which there is no at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells, detecting, by the UE, whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed; 
waiting, by the UE, to perform cell selection while it is detected that the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed; and
based on detection that the determining of the at least one neighboring cell having 5GC connectivity from the detected plurality of the neighboring cells is completed, performing, by the UE, cell selection in which a selection of the at least one neighboring cell having the 5GC connectivity is prioritized over other neighboring cells of the detected plurality of neighboring cells.

4.	(Currently Amended) The method according to claim 1, wherein the performing, by the UE, the cell selection in which the selection of the at least one neighboring cell having the 5GC connectivity is prioritized over other neighboring cells of the detected plurality of neighboring cells comprises:
determining, by the UE, a priority of each of the detected plurality of the neighboring cells;
ranking, by the UE, the detected plurality of the neighboring cells based on the priority of each of the detected plurality of the neighboring cells, the signal strength of each of the detected plurality of the neighboring cells and the 5GC connectivity of each of the detected plurality of the neighboring cells; and
selecting, by the UE, a neighboring cell having a highest rank over other neighboring cells of the detected plurality of neighboring cells.

9.	(Currently Amended) A user equipment (UE) for handling cell selection in a wireless communication system, the UE comprising:
a memory; and
at least one processor, coupled with the memory, configured to:
detect a plurality of neighboring cells having a signal strength better than a serving cell,
acquire a system information block (SIB) message from each of the detected plurality of neighboring cells,
determine at least one neighboring cell having a 5th generation core (5GC) connectivity from the detected plurality of neighboring cells based on the acquired SIB messages, 
in a case in which there is no at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells, detect whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed, 
wait to perform cell selection while it is detected that the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed, and
based on detection that the determining of the at least one neighboring cell having 5GC connectivity from the detected plurality of the neighboring cells is completed, perform cell selection in which a selection of the at least one neighboring cell having the 5GC connectivity is prioritized over other neighboring cells of the detected plurality of neighboring cells.

12.	(Currently Amended) The UE according to claim 9, wherein the at least one processor, when performing the cell selection in which the selection of the at least one neighboring cell having the 5GC connectivity is prioritized over other neighboring cells of the detected plurality of neighboring cells, is further configured to:
determine a priority of each of the detected plurality of the neighboring cells,
rank the detected plurality of the neighboring cells based on the priority of each of the detected plurality of the neighboring cells, the signal strength of each of the detected plurality of the neighboring cells and the 5GC connectivity of each of the detected plurality of the neighboring cells, and
select a neighboring cell having a highest rank over other neighboring cells of the detected plurality of neighboring cells.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “…
in a case in which there is no at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells, detecting, by the UE, whether the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed; 
waiting, by the UE, to perform cell selection while it is detected that the determining of the at least one neighboring cell having the 5GC connectivity from the detected plurality of neighboring cells is ongoing and has not completed; and 
based on detection that the determining of the at least one neighboring cell having 5GC connectivity from the detected plurality of the neighboring cells is completed, performing, by the UE, cell selection in which a selection of the at least one neighboring cell having the 5GC connectivity is prioritized over other neighboring cells of the detected plurality of neighboring cells.” and in combination with other limitations recited in claim 1.
Claim 9 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 9.
Claims 2-8 and 10-16 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages via an email authorization from Raymond B. Persino (Reg. No.: 58,082) on 6/17/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471